            Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


ELIJAH LANE, Individually and on                                                     PLAINTIFF
behalf of All Others Similarly Situated


vs.                                    No. 5:20-cv-86


URBAN AIR PARK NORTH, LLC, and                                                     DEFENDANTS
UATP MANAGEMENT, LLC


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Elijah Lane, individually and on behalf of all others similarly

situated, by and through his attorney Josh Sanford of Sanford Law Firm, PLLC, and for

his Original Complaint—Collective Action against Defendants Urban Air Park North, LLC,

and UATP Management, LLC (“Defendants”), and in support thereof does hereby state

and allege as follows:

                           I.       PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff Elijah Lane (“Plaintiff”) on

behalf of himself and other hourly-paid workers of Defendants at any time within a three-

year period preceding filing of this Complaint.

       2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees as a result of

Defendants failure to pay Plaintiff and other hourly employees lawful overtime

compensation for all hours worked in excess of forty (40) hours per week.


                                               Page 1 of 11
                         Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                Original Complaint—Collective Action
             Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 2 of 11




       3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

                             II.      JURISDICTION AND VENUE

       4.      The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       5.      The acts complained of herein were committed and had their principal effect

against the named Plaintiff within the San Antonio Division of the Western District of

Texas; therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                      III.      THE PARTIES

       6.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       7.      Plaintiff Elijah Lane is a resident and citizen of Bexar County.

       8.      From approximately August of 2019 until January of 2020, Plaintiff worked

for Defendants’ indoor amusement center in San Antonio and was paid hourly for all hours

worked.

       9.      At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et

seq.

       10.     Defendant Urban Air Park North, LLC, is a domestic limited liability company

located in San Antonio.




                                                Page 2 of 11
                          Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                 Original Complaint—Collective Action
            Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 3 of 11




      11.    Defendant Urban Air Park North, LLC, has employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for commerce

such as computer equipment, food, and amusement supplies.

      12.    At all relevant times, Defendant Urban Air Park North, LLC, continuously

employed at least four (4) employees.

      13.    At all relevant times, Defendant Urban Air Park North, LLC, gross volume

of sales made or business done has exceeded $500,000.00 per year.

      14.    Defendant Urban Air Park North, LLC, registered agent for service of

process is Michele D. Hoskins, 8506 Tuscan Hills Drive, Garden Ridge, Texas 78266.

      15.    Defendant UATP Management, LLC (“UATP”), is a Texas limited liability

company with a principal address of 317 S Jenkins Street, Suite C, Grapevine, Texas

76051.

      16.    Defendant UATP’s registered agent for service of process is Stephen

Polozola, 2350 Airport Freeway, Suite 505, Bedford, Texas 76022.

      17.    Defendant UATP’s annual gross volume of sales made or business done is

not less than $500,000.00.

      18.    Defendant UATP has employees engaged in interstate commerce.

      19.    Separate Defendant UATP has more than four (4) employees.

      20.    Upon information and belief, Defendant UATP controls or has the right to

control the day-to-day operations of Defendant Urban Air Park North, LLC, such that it is

liable to Plaintiff as an employer under the FLSA.




                                             Page 3 of 11
                       Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                              Original Complaint—Collective Action
             Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 4 of 11




       21.     The nature of the claim in this case is fundamentally the same as in Dey v.

Conway Urban Air, et al., No. 4:18-cv-790-BRW (E.D. Ark.), with the common thread

being UATP and its payroll policy.

       22.     Defendants Urban Air Park North, LLC, and UATP constitute an integrated

enterprise because Defendants’ related activities of jointly owning and operating Urban

Air indoor amusement centers are for a common purpose within the meaning of the FLSA,

29 U.S.C. § 203(r).

       23.     Defendants Urban Air Park North, LLC, and UATP acted jointly as the

employer of Plaintiff and the proposed collective and class members and have been

engaged in interstate commerce as that term is defined under the FLSA at all times

relevant to this lawsuit.

                                  IV. FACTUAL ALLEGATIONS

       24.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       25.     UATP is a franchisor of indoor amusement parks throughout the United

States.

       26.     Urban Air Park North, LLC, is a franchisee of UATP

       27.     UATP sets numerous standards under which its franchisees, including

Urban Air Park North, LLC, must operate. These standards include appearance of

facilities, hours of operation, training of employees and facility operations.

       28.     UATP provides comprehensive training and operational tools to

franchisees, including Urban Air Park North, LLC, to provide uniformity from franchise

location to franchise location.

                                                  Page 4 of 11
                            Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                                  U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                   Original Complaint—Collective Action
             Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 5 of 11




       29.    UATP remains involved in the operations its franchisees at all times

because the uniformity UATP imposes is vital to the success of UATP and the

franchisees, including Urban Air Park North, LLC.

       30.    UATP’s involvement includes continued training, management assistance

and operations guidance.

       31.    UATP designed, implemented and actively manages the payroll systems

and pay policies that form the basis of the violations in this case.

       32.    UATP sets the terms and conditions of a key aspect of employment for

Plaintiff and the collective: their pay, pay policies and systems that effectuate such

policies.

       33.    During part of the three (3) years prior to the filing of this lawsuit, Plaintiff

worked for Defendants as an hourly-paid employee for Defendants’ indoor amusement

center.

       34.    Plaintiff and other hourly-paid workers were paid an hourly rate by

Defendants.

       35.    The basic duties of Plaintiff and other hourly-paid employees included

operating cash registers, assisting customers and helping with the general day-to-day

operations of the amusement center.

       36.    Plaintiff and other hourly-paid employees routinely worked more than forty

(40) hours in a single workweek.

       37.    Defendants had a practice of not paying Plaintiff and other hourly-paid

employees one and one-half (1.5) times their regular rate for any hours worked in excess

of forty (40) hours per workweek.

                                              Page 5 of 11
                        Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                               Original Complaint—Collective Action
             Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 6 of 11




       38.      Rather than pay Plaintiff and other hourly-paid employees one and one-half

(1.5) times their regular rate for their hours worked in excess of forty (40) hours per

workweek, Defendants simply paid its hourly employees their regular rate for all hours

worked, including hours worked in excess of forty (40) per week.

       39.      At all relevant times herein, Defendants have deprived Plaintiff and all

others similarly situated of an overtime premium for all of the hours they worked in excess

of forty (40) hours in a week.

       40.      The policies at issue that worked to deprive Plaintiff and all others similarly

situated were imposed by both Defendants alike and were designed to increase the profits

of both Defendants.

       41.      Defendants knew, or showed reckless disregard for whether, the way they

paid Plaintiff and all others similarly situated violated the FLSA.

                    V.     REPRESENTATIVE ACTION ALLEGATIONS

       42.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       43.      Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated as hourly-paid workers who were or are employed by Defendants and

who are entitled to payment for all overtime wages earned which Defendants failed to pay

from three years prior to the date of the filing of this lawsuit, through the time of the trial

of this case.

       44.      Plaintiff is unable to state the exact number of the class but believes that

the class membership exceeds thirty (30) persons. Defendants can readily identify the

                                                Page 6 of 11
                          Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                 Original Complaint—Collective Action
             Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 7 of 11




members of the class, who are a certain portion of the current and former employees of

Defendants.

       45.     The proposed FLSA class members are similarly situated in that they have

been subject to uniform practices by Defendants which violated the FLSA, including:

       A.      They were classified by Defendants as non-exempt from the overtime

requirements of the FLSA;

       B.      They were paid hourly;

       C.      They recorded their time in the same manner;

       D.      They were subject to Defendants’ common practice of not paying a lawful

overtime premium for all hours worked over forty (40) hours per work week;

       46.     The names and physical and mailing addresses of the probable FLSA

collective action Plaintiffs are available from Defendants, and notice should be provided

to the probable FLSA collective action Plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

       47.     The cell phone numbers and email addresses of many of the probable FLSA

collective action plaintiffs are available from Defendants, and notice should be provided

to the probable FLSA collective action plaintiffs via text message and/or email to their last

known cell phone number and/or email address as soon as possible.

                            VI.   FIRST CLAIM FOR RELIEF
                        (Individual Claim for Violations of FLSA)

       48.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Original

Complaint as if fully set forth in this section.




                                               Page 7 of 11
                         Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                Original Complaint—Collective Action
              Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 8 of 11




        49.    29 U.S.C. § 207 requires employers to pay employees one and one-half

times the employee’s regular rate for all hours that the employee works in excess of forty

(40) per week. 29 U.S.C.S. § 207.

        50.    Defendants failed to pay Plaintiff at a rate of one and one-half times his

regular rate for all hours worked over forty (40) hours per week.

        51.    Defendants’ conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary, and in bad faith.

        52.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, pre-

judgment interest, and costs, including reasonable attorney’s fees as provided by the

FLSA.

        53.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VII. SECOND CLAIM FOR RELIEF
                    (Collective Action Claim for Violation of FLSA)

        54.    Plaintiff repeats and re-alleges all previous paragraphs of this Original

Complaint as though fully incorporated herein.

        55.    Plaintiff asserts this claim on behalf of all hourly-paid employees of

Defendants to recover monetary damages owed by Defendants to Plaintiff and members

of the putative class for unpaid overtime compensation for all the hours they worked in

excess of forty (40) per week.

        56.    Plaintiff brings this collective action on behalf of all hourly-paid workers

employed by Defendants to recover monetary damages owed by Defendants to Plaintiff
                                               Page 8 of 11
                         Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                Original Complaint—Collective Action
             Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 9 of 11




and members of the putative Class for all the overtime compensation for all the hours

they worked in excess of forty (40) each week and did not get paid.

       57.      Plaintiff bring this action on behalf of himself and all other similarly situated

employees, former and present, who were and/or are affected by Defendants’ willful and

intentional violation of the FLSA.

       58.      Like Plaintiff, these hourly-paid workers regularly worked more than 40

hours in a week.

       59.      29 U.S.C. § 207 requires employers to pay employees one and one-half

times the employee’s regular rate for all hours that the employee works in excess of forty

(40) per week. 29 U.S.C.S. § 207.

       60.      Defendants failed to pay these workers at the proper overtime rate for all

hours worked in excess of forty (40) hours in a week, despite their entitlement thereto.

       61.      Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the opt-in class is properly defined as follows:

                 All hourly-paid employees within the past three years.

                                   VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Elijah Lane, individually and on

behalf of all others similarly situated, respectfully pray for relief and damages as follows:

       (a)      That each Defendant be summoned to appear and answer herein;

       (b)      That each Defendant be required to account to Plaintiff, the class members,

and the Court for all of the hours worked by Plaintiff and the class members and all monies

paid to them;




                                                Page 9 of 11
                          Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                 Original Complaint—Collective Action
             Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 10 of 11




       (c)      A declaratory judgment that Defendants’ practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R.

§516 et seq.;

       (d)      Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       (e)      Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R.

§516 et seq.;

       (f)      Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an amount

equal to all unpaid overtime compensation owed to Plaintiff and members of the Class

during the applicable statutory period;

       (g)      An order directing Defendants to pay Plaintiff and members of the Class

prejudgment interest, reasonable attorney’s fees and all costs connected with this action;

and

       (h)      Such other and further relief as this Court may deem necessary, just and

proper.




                                              Page 10 of 11
                         Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                                Original Complaint—Collective Action
Case 5:20-cv-00086 Document 1 Filed 01/22/20 Page 11 of 11




                                         Respectfully submitted,

                                         ELIJAH LANE, Individually
                                         and on behalf of Others Similarly
                                         Situated, PLAINTIFF

                                         SANFORD LAW FIRM, PLLC
                                         One Financial Center
                                         650 South Shackleford Road, Suite 411
                                         Little Rock, Arkansas 72211
                                         Telephone: (501) 221-0088
                                         Facsimile: (888) 787-2040

                                         /s/ Josh Sanford
                                         Josh Sanford
                                         Tex. Bar No. 24077858
                                         josh@sanfordlawfirm.com




                               Page 11 of 11
          Elijah Lane, et al v. Urban Air Park North, LLC, et al.
                U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-86
                 Original Complaint—Collective Action
